           Case 1:19-cv-08842-LGS Document 58 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ROBERT MERCER,                                               :
                                              Plaintiff,      :
                                                              :   19 Civ. 8842 (LGS)
                            -against-                         :
                                                              :        ORDER
 NEW YORK CITY HOUSING AUTHORITY, :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pro se Plaintiff’s opposition to Defendant’s motion to dismiss was due June

26, 2020, per the Order at Dkt. No. 45;

        WHEREAS, Plaintiff has not timely filed an opposition. It is hereby

        ORDERED that if Plaintiff chooses to file an opposition, it should be submitted no later

than July 21, 2020. The opposition should respond to the arguments in Defendants’ motion to

dismiss. The Court understands that Plaintiff is not a lawyer and is not represented by a lawyer.

Therefore the Court will apply the necessary legal analysis in deciding the motion, whether or

not Plaintiff chooses to oppose the motion. Defendant need not file a reply unless requested. If

no opposition is filed by July 21, 2020, Defendant’s motion to dismiss will be deemed fully

submitted and ready for decision. It is further

        ORDERED that Plaintiff is advised that, in light of the current global health crisis,

parties proceeding pro se are encouraged to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are encouraged to consent to

receive all court documents electronically. A consent to electronic service form is attached to

this order and is available on the Court’s website. Pro se parties who are unable to use email

may submit documents by regular mail or in person at the drop box located at the U.S.
          Case 1:19-cv-08842-LGS Document 58 Filed 07/07/20 Page 2 of 2




Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more

information, including instructions on this new email service for pro se parties, please visit the

Court’s website at nysd.uscourts.gov. It is further

       ORDERED that Defendant shall email a copy of this Order to Plaintiff.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.


Dated: July 7, 2020
       New York, New York




                                                 2
